Citation Nr: 1705988	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-35 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left eye disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

In June 2015, the Board remanded the Veteran's claim for further development.  
A rating decision was issued by the RO in April 2016, granting an increase to 20 percent.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A SSOC was issued in April 2016, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

Throughout the duration of the appeal, the Veteran's left eye cataract has been productive of corrected visual acuity of 20/100 in the left eye, at worst, with unilateral concentric contraction of the visual field with remaining field of 16 to 30 degrees.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for left eye cataract have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes (DCs) 6027, 6066, 6080 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This obligation was met by means of February 2009 correspondence as well as the statement of the case, and supplemental statements of the case.  

VA also has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from May 2008, February 2009, September 2014, December 2014, September 2015, March 2016, and April 2016, which together provide sufficient information for a comprehensive adjudication.  

During the April 2015 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with the regulatory duties of one conducting a hearing, nor have they identified any prejudice in the conduct of the hearing.  38 C.F.R. § 3.103.  

The Board's June 2015 remand directed that the Veteran be afforded a VA examination to determine the current level of disability due to the service-connected left eye disorder, which was accomplished.  The Remand also sought any additional relevant private and VA treatment records.  The Veteran has not identified any additional private records of treatment to seek.  Outstanding VA treatment records were obtained.  

Accordingly, the requirements of the June 2015, remand were accomplished and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

II. Initial Ratings

A.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). See 38 C.F.R. Part 4 (2015). Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the present level of disability is of primary concern, although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation. 38 C.F.R. § 4.2. Consideration must also be given to whether the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

B. Rating Criteria

The Veteran's service-connected left eye disorder has been rated as 20 percent disabling, pursuant to hyphenated Diagnostic Codes 6027-6066.  See also 38 C.F.R. § 4.27 (2016).  Because the Veteran has both diminished visual acuity as well as diminished visual field, the evaluation was arrived at by combing the rating assigned for each of those impairments, 10 percent and 10 percent.  Because the Veteran is service connected for one eye, the other eye is considered to have visual acuity of 20/40 for rating purposes.  38 C.F.R. § 4.75.  

Under DC 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia. 38 C.F.R. § 4.79. In this case, the Veteran's left eye cataract has never been operated on. 

Under DC 6066, with visual acuity in the non-service connected eye as 20/40, a 10 percent rating is warranted when corrected distance visual acuity in the service connected eye is between 20/50 and 20/100, inclusive.  A 20 percent rating is warranted where the visual acuity in the service connected eye is 20/200 or even 15/200.  

With respect to visual fields, under 38 C.F.R. § 4.76a, Table III, the normal visual field extent is calculated at 8 principal meridians which has a total 500 degrees under normal circumstances. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III. The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500. The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes. 38 C.F.R. § 4.76a.

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; for concentric contraction of visual field with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of inferior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally. 

A 30 percent rating is assigned for concentric contraction of visual field with remaining field of 6 to 15 degrees unilaterally; or concentric contraction of visual field unilaterally with a remaining field of 5 degrees. 38 C.F.R. § 4.79.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye. The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800). 38 C.F.R. § 4.75 (d).

C. Factual Background and Analysis

In a statement from Dr. E. W., from November 2006, Dr. W. indicated that the Veteran's best visual acuity of the left eye was 20/50, and the right eye was 20/20.  

In May 2008 the Veteran underwent a VA examination.  His right eye visual acuity was 20/20, and left eye was 20/50.  He had a left eye traumatic cataract.  The best corrected vision in the left eye was 20/40.  

At a February 2009 VA examination, the Veteran's eye disease was described as a left eye traumatic cataract.  The Veteran has never had surgery for this condition.  The intraocular pressure of the left eye was 14mmHg, and of the right eye was 16mmHg.  The examination of the optic nerves, vessels, and maculas was normal.  The lens examination was abnormal, with an age related nuclear sclerotic cataract of the right eye, and a traumatic cataract of the left eye.  The visual acuity examination revealed uncorrected distance vision in the right eye as 20/30.  The uncorrected near vision of the right eye was 20/100, and corrected was 20/25.  The uncorrected distance vision on the left was 20/400, and the corrected was 20/100. The uncorrected near vision of the left eye was 20/400, with corrected vision being 20/200.  The confrontation was normal.  Visual field test did not reveal enucleation or nystagmus, and his lenses were intact.  There was deemed no effect on his occupation or daily activities.

In September 2014 the Veteran was a afforded a VA examination.  He was diagnosed with a left eye traumatic cataract.  His left eye uncorrected near vision was 20/100, and corrected was 20/50.  His left eye uncorrected distant vision was 20/200, and corrected was 20/50.  He did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  The Veteran did not have anatomical loss, light perception only or extremely poor vision or blindness in either eye.  He did not have astigmatism, or diplopia.  There was no visual field defect.  

In a September 2015 VA examination, his left eye uncorrected near vision was 5/200, and corrected was 20/50.  His left eye uncorrected distant vision was 5/200, and corrected was 20/50. His best corrected vision in his left eye was 20/50.  His right eye corrected vision was to 20/20.  He did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  The Veteran did not have anatomical loss, light perception only or extremely poor vision or blindness in either eye.  He did not have astigmatism, or diplopia.  The Veteran had a loss of visual field, of the left eye with an inferior arcuate defect.  The examiner concluded the Veteran's eye condition had no impact on his ability to work.  

In a December 2015 examination consult, the VA examiner indicated the VAMC visual field test from December 2015, revealed what was characterized as a severely constricted field left eye, although left eye visual acuity was 20/50+1.  

In a March 2016 addendum opinion, the Veteran's visual field test from 2008 was noted as being left eye in degrees: temporally 15, inferior temporal 20, nasally 30, inferior nasal 24, superior 20, inferior 22, superior nasal 24, and superior temporal 20.
  
In an April 2016 addendum opinion, the Veterans visual field test from February 2009 was noted as being left eye in degrees: temporally 38 including blind spot at 15, inferior temporal 35, nasally 20, inferior nasal 20, superior 20, inferior 28, superior nasal 22, and superior temporal 30.  

Records from the Houston VAMC were reviewed, and the findings are consistent with findings made during the VA examinations.

After reviewing the foregoing record, the Board concludes a basis for an increased rating has not been presented.  

Throughout the duration of the appeal, the medical evidence of record, including VA medical records with optometry evaluations in May 2008, February 2009, September 2014, and September 2015 VA examinations, reflect that the Veteran's corrected visual acuity has been 20/100, at worst, in the service-connected left eye.  With the other eye considered to have visual acuity of 20/40, this comports to no more than a 10 percent evaluation.  

With respect to visual field, the medical evidence of record reflects that the Veteran's remaining field to be within 16 to 30 degrees unilaterally, at worse in the service-connected left eye.  According to the May 2008 visual field examination, the left eye shows a remaining visual field from the average concentric contraction of 21.875 degrees.  The February 2009 examination showed a remaining visual field from the average concentric contraction of 23.75 degrees.  

The Board finds no basis for the assignment of a rating in excess of 10 percent for the Veteran's service-connected left eye disability based on visual field impairment.  Specifically, the evidence has not demonstrated evidence of contraction of visual field with remaining field of 6 to 15 degrees so as to warrant the next highest rating of 20 percent.    

Thus, the Veteran's visual acuity warrants no more than a 10 percent evaluation, and his visual field defect warrants no more than a 10 percent evaluation.  These evaluations combine under 38 CFR §4.25 for a 20 percent evaluation, and no more.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his eye disorder. The Veteran's history and his symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board. Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue. As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected left eye disorder, and there is no basis for further staged rating of the Veteran's disability. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Codes 6027, 6066, 6080; Gilbert, 1 Vet. App. at 49. After careful consideration, the Board also finds that no other diagnostic codes would be appropriate to evaluate the Veteran's left eye disorder. 38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589.

D. Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged he is not unable to work as a result of his left eye condition.  The VA examiners have consistently found that the Veteran's left eye condition did not render him unemployable. As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected left eye disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 
 
The Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned ratings. As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were maintained because the higher rating criteria were not present. Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to an initial rating for left eye disorder in excess of 20 percent is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


